             Case 1:17-cr-00686-LAK Document 329 Filed 06/26/19 Page 1 of 2




WILLKIE FARR & GMJLAGHERLLP                                                                    787 Seventh Avenue
                                                                                               New York, NY 10019-6099
                                                                                               Tel: 2127288000
                                                                                               Fax: 2127288111




June 26, 2019

BY EMAIL

The Honorable Lewis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007

Re:     United States v. James Gatto, et al. (Case No. 1 7-CR-686)

Dear Judge Kaplan:

               I represent Defendant James Gatto in the above-captioned matter. Mr. Gatto’s current
conditions of release restrict his travel to the Southern and Eastern Districts of New York, the Western
District of Washington, the District of Oregon, and the District of New Jersey, except upon application
to the Court. Mr. Gatto now respectfully requests the Court’s permission to travel to Las Vegas,
Nevada from July 4-11, 2019 in connection with an employment opportunity. PreTrial Services has
approved this travel request and the Government has informed us that they have no objection.

                 Mr. Gatto respectfully requests that the Court permit him to make this trip.



                                                Respectfully submitted,




                                                Casey E. Donnelly




cc: (by email)




        NEW YORK   WASHINGTON   HOUSTON   PALO ALTO   PARIS   LONDON   FRANKFURT   BRUSSELS   MILAN   ROME
           Case 1:17-cr-00686-LAK Document 329 Filed 06/26/19 Page 2 of 2




William W. Wilkins
Mark C. Moore
Andrew A. Mathias
(Counsellor Defendant Men Code)

Steven Haney
(Counsellor Defendant Christian Dawkins)

Edward Diskant
Robert Boone
Noah Solowiejczyk
Aline Flodr
Eli Mark
(US. Department ofJustice)




                                           -2-
